Citation Nr: 0103379	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-21 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the benefit sought on appeal.  
The veteran, who had active service from February 1961 to 
April 1964, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that in a VA 
Form 21-4138 (Statement in Support of Claim) dated in 
February 1999 the veteran reported that he had received 
treatment at the VA Medical Center in St. Louis, Missouri for 
his claimed condition.  The RO then requested records from 
that facility dated from March 1, 1998 to the present.  
However, it is not clear whether there are any VA treatment 
records dated prior to that date.  If there are records dated 
prior to that date they would be relevant to the veteran's 
claim.  Further, the VA is deemed to have constructive 
knowledge of the existence of those records.  As such, they 
are considered evidence of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995)(". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .").

In addition, while the veteran's appeal was pending, there 
was a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 
5126).  Among other things, this law substantially modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence required 
to substantiate a claim.  Specifically, the law requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to the veteran's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development is required under the Veterans 
Claims Assistance Act of 2000.  And, likewise the RO denied 
the claim for memory loss and inability to read and write on 
the basis that the veteran failed to establish a well-
grounded claim.  However, this standard no longer applies.  
It would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992). 

Lastly, the Board notes that the veteran was involved in a 
motor vehicle accident in February 1964 during service and 
that he is service connected for an eye disability resulting 
from that accident.  The veteran essentially contends that he 
has additional disabilities resulting from that accident.  
Under the fact and circumstances of this case the Board is of 
the opinion the veteran should be afforded an examination to 
determine if he has any additional residuals of the trauma he 
sustained during service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§5100-5103A, 5106-7, 5126).  

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment since separation 
from service for the residuals of head 
trauma he claims resulted from that 
trauma.  After obtaining any necessary 
authorizations, the RO should obtain and 
associated those records with the claims 
file.

3.  The RO should obtain and associate 
with the claim file any additional any 
medical records from the VAMC in St. 
Louis dated prior to March 1, 1998. 

4.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any residuals of the head 
trauma he sustained during service in the 
February 1964 motor vehicle accident.  
Any and all evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file-
particularly service medical records and 
any records of treatment following 
service-and offer an opinion as to 
whether the veteran presently has any 
residuals of the head trauma he sustained 
in February 1964 during service, 
including memory loss/reading and writing 
deficiencies, and if so, the examiner is 
requested to specify the nature and 
diagnosis of those residuals.  Since it 
is important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. §4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.
  
When the development requested has been completed the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).




